OPINION
By THE COURT:
Submitted on motion of defendants-appellees to dismiss for failure to file bill of exceptions, assignments of error or briefs within the time prescribed by law and rule of court.
This is an appeal on questions of law. The failure to file a bill of exceptions would not necessarily require a dismissal, as a claimed error may appear on the face of the pleadings, or may be exemplified by the transcript of the docket and journal entries which has been filed. However, the failure to file assignments of error or briefs within the time prescribed by Rule VII of this Court is sufficient cause for dismissal. The fifty-day period within which assignments of error and briefs may *56be filed has long since expired, and none being filed, the appeal is dismissed.
Motion sustained.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.